43 So. 3d 956 (2010)
Michael RIDGLEY, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Anchor Insulated Wire, Inc., Appellees.
No. 1D10-3811.
District Court of Appeal of Florida, First District.
September 16, 2010.
Michael Ridgley, pro se, Appellant.
Geri Atkinson-Hazelton, General Counsel, Tallahassee, for Appellee Florida Unemployment Appeals Commission.
PER CURIAM.
Because the notice of appeal seeking review of the June 16, 2010, final order was not filed with the lower tribunal until July 19, 2001, this appeal is hereby DISMISSED as untimely. See First Nat'l Bank in Ft. Myers v. Fla. Unemployment Appeals Comm'n, 461 So. 2d 208 (Fla. 1st DCA 1984)(stating that appellant's failure to file the notice of appeal within the requisite 30-day period is "an irremediable jurisdictional defect"); Raysor v. Raysor, 706 So. 2d 400, 401 (Fla. 1st DCA 1998) ("In order to be timely, a notice of appeal must be filed with the appropriate court within the required time, and merely mailing the notice or having the notice placed in a post office box within the required time period is not sufficient.").
LEWIS, ROWE, and MARSTILLER, JJ., concur.